
	
		II
		112th CONGRESS
		1st Session
		S. 513
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mrs. Feinstein (for
			 herself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to
		  provide enhanced penalties for marketing controlled substances to
		  minors.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Kids From Dangerous Drugs Act
			 of 2011.
		2.Offenses involving controlled substances
			 marketed to minorsSection 401
			 of the Controlled Substances Act (21 U.S.C. 841) is amended by adding at the
			 end the following:
			
				(h)Offenses involving controlled substances
				marketed to minors
					(1)Unlawful actsExcept as authorized under this title,
				including paragraph (3), it shall be unlawful for any person at least 18 years
				of age to knowingly or intentionally manufacture or create, with intent to
				manufacture, create, distribute, or dispense, a controlled substance listed in
				schedule I or II that is—
						(A)combined with a beverage or candy
				product;
						(B)marketed or packaged to appear similar to a
				beverage or candy product; or
						(C)modified by flavoring or coloring the
				controlled substance with the intent to distribute, dispense, or sell the
				controlled substance to a person under 18 years of age.
						(2)PenaltiesExcept as provided in section 418, 419, or
				420, any person who violates paragraph (1) of this subsection shall be subject
				to—
						(A)an additional term of imprisonment of not
				to exceed 10 years for a first offense involving the same controlled substance
				and schedule; and
						(B)an additional term of imprisonment of not
				to exceed 20 years for a second or subsequent offense involving the same
				controlled substance and schedule.
						(3)ExceptionsParagraph (1) shall not apply to any
				controlled substance that—
						(A)has been approved by the Secretary under
				section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355), if the
				contents, marketing, and packaging of the controlled substance have not been
				altered from the form approved by the Secretary; or
						(B)has been altered at the direction of a
				practitioner who is acting for a legitimate medical purpose in the usual course
				of professional
				practice.
						.
		3.Sentencing GuidelinesPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall review its guidelines and policy
			 statements to ensure that the guidelines provide an appropriate additional
			 penalty increase to the sentence otherwise applicable in Part D of the
			 Guidelines Manual if the defendant was convicted of a violation of section
			 401(h) of the Controlled Substances act, as added by section 2 of this
			 Act.
		
